 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ESTATE OF SERGIO MANUEL                           Case No. 1:18 -cv-00866-DAD-SAB
     VALDOVINOS, et al.,
12                                                     ORDER RE STIPULATION TO CONTINUE
                     Plaintiffs,                       SCHEDULING CONFERENCE
13
             v.                                        (ECF No. 27)
14
     CITY OF MADERA, et al.,
15
                     Defendants.
16

17

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      The scheduling conference is CONTINUED from January 28, 2019, to April 9,

20                  2019, at 9:00 a.m. in Courtroom 9; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        January 22, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
